DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021 has been entered.
Priority
This application is a continuation of Application No. 14/604,298, filed January 23, 2015, now U.S Patent No. 10,279,042, which is a continuation of U.S. Application No. 13/269,366 filed on October 7, 2011, now U.S. Patent No. 8,946,194, which claims priority to United States Provisional Patent Application No. 61/391,410 filed on October 8, 2010.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on August 5, 2021 wherein Claim 1 is cancelled and Claims 2, 14 and 18-20 are amended to change the breadth of the claims.  Claims 2-21 are pending in the instant application, which will be examined on the merits herein.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant's arguments, see pages 1 and 2 of the Remarks, filed August 5, 2021, with respect to Claims 2, 7 and 14 have been fully considered and are persuasive. The rejection of Claims 2, 7 and 14 on the ground of the statutory double patenting rejection has been withdrawn in view of the amendment of Claims 2 and 14. 

Claims 2-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The amendment to the claims filed August 5, 2021 overcame the double patenting rejection of the claims over US Patent No. 10,279,042 B2.   Terminal disclaimers for Application Nos. 10,279,042 and 8,946,194 were approve on 5/19/2021.  The Hill-West et al.( “Efficacy of a resorbable hydrogel barrier, oxidized regenerated cellulose, and hyaluronic acid in the prevention of ovarian adhesions in a rabbit model,” Fertility Sterility, Vol. 62, No. 3 September 1994, pp. 630-34, provided with the IDS filed 5/11/2021) is representative of the closest prior art of record.  The Hill-West et al reference does not used alginate for the preparation of a composition/apparatus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623